Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.
Applicant’s first contention is that applicant has shown non-obvious unexpected result.  Again, it is noted that Claim 1 does not actually claim FePO4.  Applicant argues that FePO4 has shown significant and clear impact compared to LiFePO4 which is shown in Figures 3 and 4, but applicant refuses to claim FePO4 as the active material.  Regardless, the Office has shown that Takeuchi (US 20120202110) has discloses an olivine structure such as “… Fe.sub.1-yMn.sub.yPO.sub.4… iron phosphates such as, for example, Fe.sub.2(SO.sub.4).sub.3”.  
Applicant’s second contention is that the reference does not disclose “100 mol% of a metal in oxidation state (Ill)”.  It is noted that the claims do not actually claim “100 mol% of a metal in oxidation state (Ill)” as argued.  Furthermore, in claim 6, it actually claims that “iron(Ill) is optionally partly replaced with an element selected from Ni, Mn, and Co, or a combination thereof"; thus, iron(iii) does not have to be 100 mol% as argued.
Applicant’s third contention is that the reference does not disclose a solid polymer electrolyte.  Again, the claim does not actually claim that the electrolyte is an all solid polymer film/sheet.  This is different from having electrolyte liquid with a solid PEO film as claim in Claim 1 and as disclosed by Yamamoto’s invention.  It is also noted that the instant specification does not explain at all about the electrolyte being an all solid film and does not comprise liquid electrolyte.
Applicant’s fourth contention is that Yamamoto does not disclose an oxidation state (iii) solid polymer.  It is noted that Takeuchi reference is relied on to disclose an olivine structure having iron(iii) element (para. 0085).
Applicant’s last contention is that Takeuchi is contradictory and confusing.  Specifically, Takeuchi discloses lithium phosphorous oxides such as FeyMnyPO4 and iron phosphate such as Fe2(SO4)3.  However, it is noted that there may be a typographical error but Takeuchi still discloses olivine structure and a metal in oxidation state (iii) such as Fe1-yMnyPO4 and iron phosphate such as Fe2(SO4)3.  Takeuchi does say that iron phosphate is Fe2(SO4)3 which means there may be a typographical error where SO4 is actually PO4.  Either way, the iron is still an iron(iii).
For the reasons above, Applicant's arguments have been fully considered but they are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723